Citation Nr: 0919326	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee degenerative changes.

3.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar degenerative disc disease.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1994 to August 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and August 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran was granted service connection for right knee 
degenerative changes in a February 2007 rating decision and 
assigned a 10 percent disability evaluation effective August 9, 
2005.


FINDINGS OF FACT

1.  Sleep apnea was not manifested during service.

2.  Based on the clinical findings of record, there is no 
evidence of ankylosis, recurrent subluxation, or lateral 
instability of the right knee.

3.  Based on the clinical findings of record, there is no 
evidence of limitation of flexion to 30 degrees in the right 
knee or knee extension to 15 degrees.

4.  There is clinical evidence of functional limitation upon 
standing and walking, with pain, stiffness, and weakness in the 
Veteran's right knee.

5.  The Veteran's service-connected lumbar degenerative disc 
disease is productive of degenerative disc disease that results 
in pain on palpation and limitation of motion with no abnormal 
lordosis, abnormal kyphosis, or muscle spasm.

6.  The Veteran's lumbar degenerative disc disease has not been 
characterized by unfavorable ankylosis of the entire 
thoracolumbar spine.

7.   The Veteran's lumbar degenerative disc disease is 
manifested by neurological impairment in the bilateral lower 
extremities.

8.  The disability picture caused by the Veteran's service-
connected disabilities is not so unusual as to render the 
application of the regular rating provisions impractical.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008). 

2.  The criteria for a rating of 20 percent, but no higher, for 
a right knee disability have been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5261 
(2008).

3.  The criteria for a disability rating of 10 percent for 
degenerative disc disease have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2008).

4.  The criteria for a separate 10 percent rating for a 
neurological manifestation of  lumbar degenerative disease 
(bilateral lower extremity radiculopathy) in the lower left 
extremity have been met. 38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, Diagnostic Code 8520 (2008).

5.  The criteria for a separate 10 percent rating for a 
neurological manifestation of lumbar degenerative disease 
(bilateral lower extremity radiculopathy) in the lower right 
extremity have been met. 38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, Diagnostic Code 8520 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way of 
letters from the RO to the Veteran dated in January 2006 and 
April 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he was 
expected to provide. Additionally, a March 2006 letter informed 
the Veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating or service 
connection is granted and complies with the holding of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim. The service treatment 
records, VA medical records, private medical records, and lay 
statements are associated with the claims file. The Veteran was 
afforded VA examinations. See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's appeal 
has been obtained and the case is ready for appellate review.

The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence. Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise. It 
is only when the weight of the evidence is against the 
Veteran's claim that the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty in 
the active military, naval or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. That an injury incurred in service alone is 
not enough. There must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d). Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. Pond  v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet.  App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Sleep Apnea


The Veteran seeks service connection for sleep apnea. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of sleep apnea.

In May 2006, the Veteran underwent a VA examination and sleep 
study. The Veteran reported that he had complained about 
sleeping problems while in service.  The Veteran was diagnosed 
with partially positional obstructive sleep apnea. The examiner 
stated the sleep apnea was mild while sleeping nonsupine, 
moderately severe while supine. The Veteran reported he usually 
slept in a nonsupine position.  

In a June 2006 VA medical treatment record, the Veteran 
requested a continuous positive airway pressure (C-PAP) device. 

Because a sleep disorder was not diagnosed in service or upon 
examination prior to separation from service, the Board finds 
that there was no evidence of a chronic sleep disorder at 
separation. 38 C.F.R. § 3.303(b).

In this case, there is no competent medical evidence of a nexus 
between the Veteran's service and his claim of sleep apnea. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). None of the medical evidence of 
record relates the Veteran's claim of sleep apnea to any event 
or incident during active military duty.

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  Moreover, 
the Veteran's obstructive sleep apnea is not a condition for 
which service connection may be granted on a presumptive basis. 

While the veteran maintains that he has sleep apnea as a result 
of his service, as a lay person without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). 

Accordingly, for the reasons stated above, the preponderance of 
the evidence is against the claim for service connection for 
sleep apnea and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent 
to which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify various disabilities and the 
criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity of 
the disability is to be considered during the entire period 
from the initial assignment of the evaluation to the present 
time. Fenderson v. West, 12 Vet. App. 119 (1999).

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made. Hart v. Mansfield, 21 Vet. App. 
505 (2007). The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that weakness 
is as important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously disabled. 
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation. 38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994). 
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the veteran is entitled to a combined 
rating where the symptomatology is distinct and separate. 
Esteban, at 262 (1994).

Right Knee


The Veteran was granted service connection for right knee 
degenerative changes based on tenderness to palpation in a 
February 2007 rating decision and assigned an initial 10 
percent rating effective August 9, 2005. The Veteran contends 
that his current disorder is more severe than the currently 
assigned rating. 

Having carefully considered the Veteran's contentions in light 
of the evidence of record and the applicable law, the Board 
will grant the appeal and assign a 20 percent disability 
evaluation for degenerative changes of the right knee.  

The Veteran is currently evaluated under Diagnostic Codes 5260-
5010 for right knee degenerative changes. 38 C.F.R. § 4.71a. 
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code (here, 5010 for traumatic arthritis) requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after the 
hyphen (here, 5260 for limitation of flexion). See 38 C.F.R. § 
4.27 (2008).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint involved. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where there 
is x-ray evidence of arthritis and limitation of motion, but 
not to a compensable degree under the Diagnostic Code, a 10 
percent rating is for assignment for each major joint affected. 
A 20 percent rating is assigned with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations. 38 
C.F.R. § 4.71, Diagnostic Codes 5003, 5010. The shoulders and 
the knees are considered major joints. 38 C.F.R. § 4.45.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be considered 
as points of contact which are diseased. 38 C.F.R. § 4.59.

With regard to limitation of motion, a 10 percent rating is 
assigned under Diagnostic Code 5260 when flexion of the knee is 
limited to 45 degrees; while a 20 percent rating is assigned 
when flexion is limited to 30 degrees. Alternatively, under 38 
C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is 
assigned when extension of the knee is limited to 10 degrees; 
and a 20 percent rating is assigned when extension is limited 
to 15 degrees. 

The normal range of motion for the knee is flexion to 140 
degrees and extension to zero degrees. 38 C.F.R. § 4.71, Plate 
II.

With regard to instability, ratings are assigned depending on 
whether the impairment of a knee, involving either recurrent 
subluxation or lateral instability, is slight, moderate or 
severe, and evaluated from 10 to 30 percent disabling. See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code, 5259, a 10 percent rating is assigned 
for removal of the semilunar cartilage. It is noted that a 10 
percent disability evaluation is the highest schedular rating 
available under this diagnostic code.

In March 2006, the Veteran underwent a VA examination and 
complained of right knee pain.  The Veteran reported that a 
prior magnetic resonance imaging (MRI) examination revealed a 
meniscal tear. He stated at the time he did not opt for surgery 
but rather was treated with physical therapy. The Veteran 
reported he was not wearing a knee brace. The Veteran stated 
the knee hurt just under the patella, causing an aching pain, a 
3 on a scale of 10. The joint was not weak or stiff. He 
reported it did swell.  It did not give way or lock up. The 
joint was not easily fatigued, there was no lack of endurance.  
He reported no demonstrable limitation in movement. 

Physical examination of the knee revealed a normal gait, and no 
abnormal shoe wear pattern. The knees were not swollen, not hot 
or red, there was mild crepitus bilaterally, however, there was 
no laxity. There was a negative Lachman's and McMurray's test. 
Range of motion was normal in both knees. With fatiguing the 
Veteran, both knees caused no change in the range of motion 
from pain, fatigue, weakness, lack of endurance or 
incoordination. There was tenderness to palpation over the 
right knee. The examiner opined that there was no pathology to 
render a diagnosis.

The Veteran underwent a VA examination in November 2008 and 
complained of his knee disability progressively worsening.  The 
Veteran reported that during a parachute jump, his knee hit the 
plane and he experienced a torn right meniscus. The Veteran 
reported intermittent, but frequent use of a knee brace. 

There were functional limitations standing, 15-30 minutes, and 
limitations on walking, approximately one-quarter of a mile.  
There was no deformity of the knee, however, there was giving 
way, instability, pain, stiffness, and weakness. There were no 
episodes of dislocation or subluxation. There were locking 
episodes which occurred several times a week and repeated 
effusion. The Veteran reported weekly severe flare-ups. 

The examiner noted there was evidence of abnormal weight 
bearing, with both shoes showing increased wear outside of the 
edge of the heel. Range of motion of the right knee was 
flexion/extension 0 to 90 degrees. Pain began at 90 degrees, 
however, there was no loss of motion upon repetitive use.  
There was no evidence of inflammatory arthritis. There was bony 
joint enlargement, crepitus, edema, painful movement and 
guarding of movement. There were no bumps consistent with 
Osgood-Schlatters disease. There were clicks and snaps, 
however, there was no instability, no patellar or meniscus 
abnormality. X-ray studies indicated a very mild narrowing of 
the medial compartment.  A magnetic resonance imaging (MRI) 
examination indicated the ligaments were intact, the anterior 
medial meniscus could have been the area of a previous tear but 
looked smaller and intact; there was fluid around the knee.  
The examiner diagnosed degenerative joint disease of the right 
knee. The impact of the disability on the Veteran's occupation 
included decreased mobility, problems with lifting, weakness 
and fatigue. 

As noted above, the Veteran's right knee disability is 
currently evaluated under Diagnostic Codes 5010-5260, and 
assigned a 10 percent disability evaluation. 

To begin with, Diagnostic Code 5256 rates based on the presence 
of ankylosis, or immobility of the joint. As the Veteran 
exhibits movement in his knee joint throughout the period of 
this appeal, Diagnostic Code 5256 is inapplicable.

Upon examination, this Veteran has exhibited no less than 90 
degrees of flexion of the right knee. Although the Veteran has 
exhibited a steady worsening of ability to flex the knee over 
time, a compensable rating is not available under Diagnostic 
Code 5260 unless flexion is limited to 45 degrees or less.  
Further, range of motion testing has consistently shown that 
the Veteran exhibits full extension of the right knee, i.e. to 
zero degrees. As such, the assignment of a compensable rating 
under Diagnostic Code 5261 is not warranted. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2008).

Thus, although VA General Counsel has held that separate 
evaluations for limitation of flexion and extension may be 
assigned for disability of the same joint, separate evaluations 
are not available here as there is no compensable limitation of 
motion for either flexion or extension of the Veteran's right 
knee. See VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 
2004).

Further, as the Veteran has no shown no recurrent subluxation 
or lateral instability, Diagnostic Code 5257 is not for 
application in this matter, nor is Diagnostic Code 5259, which 
assigns a disability evaluation for removal of semilunar 
cartilage.

However, the fact that some (albeit, only slight) limitation of 
flexion is shown, together with the Veteran's complaints of 
continued pain, and the examiner's reports of bony joint 
enlargement, crepitus, edema, and guarding of movement, the 
Board finds that the level of impairment resulting from the 
Veteran's right knee disability is productive of a functional 
loss that more nearly approximates that a 20 percent disability 
evaluation for degenerative changes of the right knee. See 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010.  
An evaluation higher than 20 percent evaluation for the right 
knee is not warranted in view of the slight degree of actual 
limitation of flexion demonstrated.

Considering the provisions of 38 C.F.R. § 4.7 and the finding 
of decreased mobility, problems with lifting and carrying, 
weakness and fatigue, meeting the DeLuca criteria, and 
affording veteran the benefit of the doubt, 38 U.S.C.A. § 
5107(b), the Board concludes that a 20 percent rating should be 
assigned for degenerative joint disease of the right knee.

Lumbar Degenerative Disc Disease

Background

At a March 2006 VA examination in March 2006, the Veteran 
reported that he worked full time at a correctional facility 
and had lost no time from work due to his back. The Veteran 
reported he had a L5-S1 laminectomy while in service. The 
Veteran reported pain in the low lumbar area that radiated into 
his right anterior thigh and his pain level was a 2 on a scale 
of 10 chronically, and during a flare-up, an 8 out 10. The 
Veteran denied any bowel or bladder complaints. 

The examiner noted a normal gait and inspection of the spine 
showed no deformities. Range of motion of the spine was normal 
with pain at extremes of motion. Fatiguing the Veteran caused 
no change in the range of motion from pain, fatigue, weakness, 
lack of endurance or incoordination. Reflexes were intact 
throughout. Strength was intact in the lower extremities. The 
straight leg raise test was negative bilaterally. The examiner 
diagnosed the Veteran with lumbar degenerative disc disease as 
diagnosed on a MRI examination.

At a November 2008 VA examination, the Veteran complained of 
constant moderate burning pain in the low back, which radiated 
into both legs. The Veteran reported severe flare-ups every 2 
to 3 weeks which lasted 1-2 days. The examiner noted there was 
no spasm, atrophy, or weakness of the thoracic sacrospinalis. 
There was guarding, tenderness, and pain with motion 
bilaterally. The muscle spasm, localized tenderness and 
guarding was not severe enough to be responsible for an 
abnormal gait or abnormal spinal contour. The examiner noted 
the Veteran's posture and head position were normal. There was 
no kyphosis, list, lumbar flattening, lordosis, scoliosis, or 
reverse lordosis. The examiner further noted there was no 
ankylosis of the spine.

Range of motion studies indicated the Veteran had flexion from 
0 to 70 degrees; extension from 0 to 15 degrees; lateral 
flexion to the right was 0 to 15 degrees and to the left was 0 
to 30 degrees; and lateral rotation was 0 to 30 degrees 
bilaterally. On all range of motion tests, there was pain on 
active and passive motion, pain after repetitive use, and no 
additional loss of motion with repetitive use. X-rays studies 
indicated an unremarkable lumboscaral spine. 

The examiner diagnosed the Veteran with lumbar degenerative 
disc disease with bilateral lower extremity radiculopathy, and 
noted the Veteran reported significant effects on his usual 
occupation with increased absenteeism and being assigned 
different duties. The effects of the disability on occupational 
activities included decreased mobility, problems with lifting, 
carrying, weakness, fatigue, and pain. 

Analysis

The Veteran contends that his back disability is more severe 
than the current 10 percent disability evaluation assigned 
reflects. Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the Veteran's subjective reports of the severity of the 
disorder, as applied to the applicable rating provisions, are 
not substantiated by the competent clinical evidence of record, 
and because the preponderance of the evidence is against the 
claim, the appeal will be denied. Massey, supra.; Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table) (Generally observing that 
in the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
Veteran); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997); (Holding that the Board has the "authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items of 
evidence."). 

The Veteran is currently evaluated under 38 C.F.R. § 4.71a , 
Diagnostic Code 5242-5010 for lumbar degenerative disc disease. 

Pursuant to regulatory provisions, Diagnostic Code 5010 states 
that traumatic arthritis should be rated like degenerative 
arthritis. Under Diagnostic Code 5003 for degenerative 
arthritis, ratings are based on the limitation of motion of the 
affected joint or joints. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71(a), Diagnostic Codes 5003, 5010.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2008).

Regulations pertaining to the criteria for evaluating disorders 
of the spine, including lumbar degenerative disc disease 
evaluated under Diagnostic Code 5242, provides for the 
assignment of disability ratings based upon a General Rating 
Formula for Diseases and Injuries of the Spine. This formula 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area 
of the spine affected by the residuals of the injury or 
disease. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is for assignment upon a 
showing a forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent of more of the height. 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008).

A 20 percent evaluation is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range of 
motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

A 30 percent evaluation is for assignment for favorable 
ankylosis of the entire cervical spine. A 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

As noted above, during the VA examinations, the examiners 
reported that ankylosis has not been shown at any time during 
the appellate period. Ankylosis is the immobility and 
consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

As the Veteran noted no disturbances of bowel or bladder 
habits, the application of 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, Note (1) is not in order.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
rated either under the General Rating Formula for diseases and 
Injuries of the Spine or under the Rating Intervertebral Disc 
Syndrome based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25. However, this provision does not avail 
the Veteran in this matter, as the regulation provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 38 
C.F.R. § 4.71a, Diagnostic Code 5243. The record does not 
reflect such medical directives to the Veteran. 

The Veteran does not meet the criteria for an increased rating. 
As noted above, a 20 percent evaluation is for assignment upon 
a showing of forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or a combined 
range of motion not greater than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

The Veteran's VA examinations indicated the range of motion of 
the thoracolumbar spine to be within normal limits. There has 
been no indication in any of the medical evidence to suggest 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour. There was no evidence of spasm 
in any of the Veteran's VA examinations. While the Veteran was 
noted to have minimal scoliosis (March 2004 and January 2009 VA 
examinations), neither examiner attributed it to muscle spasm 
or guarding.

Finally, the findings in the medical records and a VA 
examination support a diagnosis of radiculopathy, affecting his 
bilateral lower extremities, which results in pain, tingling, 
and numbness. However, no muscle atrophy is present and the 
Veteran's muscle strength is normal. The November 2008 VA 
examiner found in detailed sensory testing results for 
vibration, pain, light touch, and position sense were normal. 
There was no finding of an abnormal sensation bilaterally.

Accordingly, the Board finds that the Veteran is entitled to an 
award of separate 10 percent rating for the neurological 
manifestations of his low back disability in his left lower 
extremity under Diagnostic Code 8520 and a separate 10 percent 
rating for the neurological manifestation of his low back 
disability in his right lower extremity under Diagnostic Code 
8520. The Board finds no evidence based on the findings of the 
November 2008 VA examination that would warrant a higher 
rating.

In reaching this decision, the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness beyond that already noted and 
considered above. Johnson v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). While the Board 
acknowledges the Veteran's complaints of pain, it is noted that 
the 10 percent rating best represents the level of current 
disability. Van Hoose v. Brown, 4 Vet. App. 361 (1993).


Extra-Schedular

Notwithstanding the above discussion, ratings in excess of the 
assigned schedular evaluations for the Veteran's above-noted 
disabilities may be granted when it is demonstrated that the 
particular disabilities present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that any of the Veteran's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate. As discussed above, there are higher 
ratings for each of the disabilities, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting an 
exceptional disability picture in this case. 


ORDER

Service connection for sleep apnea is denied.

Entitlement to an initial disability evaluation of 20 percent 
for right knee degenerative changes is granted, subject to the 
law and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar degenerative disc disease is denied.

A separate 10 percent rating for the neurological manifestation 
of lumbar degenerative disc disease of mild incomplete 
paralysis of the sciatic nerve in the left lower extremity is 
granted, subject to the law and regulations governing the award 
of monetary benefits.

A separate 10 percent rating for the neurological manifestation 
of lumbar degenerative disc disease of mild incomplete 
paralysis of the sciatic nerve in the right lower extremity is 
granted, subject to the law and regulations governing the award 
of monetary benefits.



___________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


